Citation Nr: 1434850	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from pharmacy copay exempt to copay required for treatment in the VA healthcare system for the period from April 17, 2012 through April 16, 2013 was proper.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to September 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 administrative decision issued by the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which found that the Veteran is eligible for VA health care benefits but is required to pay prescription copays.  

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For income year 2011, the Veteran and his wife had a total gross household income of $28,674.  

2.  This number is below the VA National Means Test threshold of $36,554 for free VA health care, but above the threshold of $16,051 for cost-free prescriptions.  


CONCLUSION OF LAW

The criteria for an exemption from pharmacy copay requirements have not been met, and the change of the Veteran's means test eligibility category from exempt to required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Generally speaking, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  There is, however, no indication that these requirements apply to health care eligibility requirements under the provisions of 38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

Instead, this issue is decided as a matter of law.  The legal outcome is clearly dictated by the existing law regardless of any further notice the appellant might receive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (notice is not required where there is no reasonable possibility that additional development will aid the veteran).  Therefore, any error regarding VA's duty to notify and assist in this case is harmless.

II.  Analysis

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.

A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.

A review of the history of this case is instructive.  In April 2012, the Veteran provided information regarding his income for 2011 and acknowledged that he was below the Means Test threshold, making him eligible for cost-free medical care.  VA initiated an income verification match (IVM) process in February 2013.  The IVM process initially showed that the Veteran's 2011 income (calculated at that time as $51,698) exceeded the Means Test threshold, rendering him ineligible for cost-free medical care.  With updated information, however, the Veteran's income was recalculated.  Specifically, when correct stock interest and dividend information was combined with the evidence of medical expenses, the Veteran was shown to have a total gross household income of $28,674.  The previous classification was reinstated.  

The Veteran filed a notice of disagreement; the HEC issued a statement of the case in August 2013.  The statement of the case confirmed that the Veteran remained eligible for cost-free health care, but that his and his wife's income is too high for free pharmacy care.  The Veteran filed a timely substantive appeal.  At his June 2014 hearing, the Veteran's testimony centered on the previously reported income level of $51,698.  The Veteran contended that his income was not that high, and that medical expenses were not properly discounted.  

In essence, the Veteran continues to contest that his income was lower than the $51,698 as reported initially in the February 2013 IVM process.  However, VA has already acknowledged that fact, as shown by both the April 2013 decision on appeal as well as the August 2013 statement of the case.  The Veteran has not argued, and the records do not reflect, that his income is low enough to qualify for cost-free pharmacy care in addition to cost-free medical care.  

The Board understands the Veteran's confusion regarding the issue on appeal, as well as the method by which his annual income is calculated.  That being said, the Board stresses that VA considers his income for the year 2011 not to be $51,698, but instead to be $28,674.  

Further, this decision is limited to the issue of whether the classification of the Veteran's income as requiring pharmacy care copays is proper.  The Board makes no findings as to whether a waiver for any medical care copays for the year 2011 is required, as that issue has not been raised and is not before the Board.  

Given these facts, the Board determines that no change in the classification of the Veteran's income for 2011 is warranted; there is no doubt to be resolved; and the change of the Veteran's means test eligibility category from exempt to required for pharmacy care was proper.


ORDER

The change of the Veteran's means test eligibility category from pharmacy copay exempt to copay required for treatment in the VA healthcare system for the period from April 17, 2012 through April 16, 2013 was proper, and the appeal is denied  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


